Affirmed and Memorandum Opinion filed January 18, 2007







Affirmed
and Memorandum Opinion filed January 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00619-CR
____________
 
CHARLIE RIOS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District
Court
Harris County, Texas
Trial Court Cause No.
1050450
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty, without an agreed recommendation as to punishment, to
the offense of aggravated robbery with the use of a deadly weapon.  On, June
15, 2006, the trial court sentenced appellant to confinement for twenty years
in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
18, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
Do Not Publish C Tex. R. App. P.
47.2(b).